Me. Justice Hutchison
delivered tlie opinion of the Court.
Manuel Despiau was convicted of aggravated assault and battery and says that the prosecution failed to prove either the venue or the date on which the offense was committed.
Defendant was tried in the District Court of Bayamón, March 28, 1932. Cecilio Quiñones was an insular policeman who lived in Bayamón and was on duty at the time of the offense. He fixes the date as the 27th of December preceding the trial and the place as Doctor Yeve Street. He was an eyewitness and refers to a conversation between the district chief of .police and the victim of the assault at the residence of the district chief immediately after the assault and the arrest of defendant. On the 27th of December preceding the trial the district chief of police in Bayamón was on the balcony of his house on Doctor Yeve street opposite the police station. He also was an eyewitness to the assault. It vas reported to him by the victim and by the policeman who arrested Despiau within a few minutes after the commission of the offense. The testimony of these two witnesses as to the foregoing fact, without more, wa§ sufficient to establish both the date of the offense and the place where it was committed.
The judgment was not contrary to the evidenee as claimed by appellant in his third assignment. It must be affirmed.